—Appeal from a judgment of the Supreme Court (Connor, J.), entered April 9, 1998 in Columbia County, which, in a proceeding pursuant to CPLR article 78, granted respondents’ motion to dismiss the petition as moot.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging an adverse determination following a tier II disciplinary hearing which found him guilty of violating a prison disciplinary rule. After the Attorney General advised Supreme Court that the determination at issue had been administratively reversed and that all references thereto were expunged from petitioner’s institutional record, the court, granted respondents’ motion to dismiss the petition as moot (see, Matter of Martin v Henderson, 159 AD2d 867). We affirm. Despite petitioner’s contention otherwise, there is nothing in the record to support his conclusory assertion that references to the matter were not completely expunged from his institutional record as maintained by the Attorney General.
Mikoll, J. P., Mercure, Peters, Spain and Graffeo, JJ., concur. Adjudged that the judgment is affirmed, without costs.